                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

BERNA E. PARKER, et at.,                        )
                                                )
       Plaintiffs,                              )
                                                )
vs.                                             )   Civil Action No. 18-00234-KD-B
                                                )
RANDY LEE MORTON, et al.,                       )
                                                )
       Defendants.                              )

                                           ORDER

        After due and proper consideration of the issues raised, and no objections having been

filed,1 the Report and Recommendation of the Magistrate Judge (Doc. 35) made under 28

U.S.C. § 636(b)(1)(B) and S.D. Ala. GenLR 72(a)(2)(S), and dated October 26, 2018, is

ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Plaintiffs’ Motion for Voluntary Dismissal without

Prejudice (Doc. 29) is GRANTED and Defendants Georgia Farm Bureau Mutual Insurance

Company and State Farm Mutual Automobile Insurance Company are dismissed without

prejudice from this action.

       DONE and ORDERED this the 19th day of November 2018.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE


       1
          Defendant Georgia Farm Bureau Mutual Insurance Company filed a response to the
Report and Recommendation, wherein it notifies the Court of its intent to intervene in the
action (doc. 36). However, should Defendant successfully intervene, the issue of diversity will
have to be revisited.
